DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: At the beginning of the specification, at [0001], the continuing data needs to be updated, such as the application S/N 16/372,096 is now US patent 11,037,792.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The ionic strength enhancers listed in the claims 15,16 and 17 do not include in the claim 14, from which the claims 15-17 are dependent; and therefore, the claims 15-17 are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findler et al (US 5,071,510).
Findler et al disclose an etching composition comprising: an etchant solution contains a tetraalkylammonium hydroxide, preferably tetramethylammonium hydroxide (TMAH); a complexing agent, such as an ammonium halide, especially  ammonium fluoride; and an inhibitors in the form of alcohols of the formula R-CH.sub.2 -OH may be added to the etchant mixture, where R represents hydrogen or an alkyl group such as a methyl, ethyl or propyl group (col.6, lines 34-62); and such alcohols comprises propyl alcohol (propanol). 
Findler et al also disclose that ammonium ions can be added into the etching solution and such ammonium ions may be provided in the form of ammonium salt compounds, particularly ammonium chlorides. Halide compounds may also be added to the etchant mixture as wetting agents, as for example NH.sub.4 F or NH.sub.4 Cl (col.6, lines 55-62); and aforesaid teaching easily reads on the claimed ionic strength enhancer comprises NH4+ of the instant claim 10; and fluride (F-), chloride (Cl-) ions of the instant claim 11.
Findler et al’s ammonium halide or ammonium chlorides reads on the claimed “ionic strength enhancer” but fail to disclose the ionic strength value is greater than 10-3 M.
However, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Findler et al may not explicitly disclose that the proponal is isopropanol but they are positional isomers.
However, positional isomers are not deemed patentably distinct absent evidence of superior or unexpected properties. See In re Crounse, 150 USPQ 554; In re Norris 84 USPQ 458; In re Finely 81 USPQ 383 and 387; Ex parte Engelhardt, 208 USPQ 343; Ex parte Henkel, 130 USPQ 474, regarding positional isomers.

Claim(s) 1-3,6,8,14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findler et al (US 5,071,510) in view of Li et al (US 2014/0193945).
Findler et al disclose an etching composition comprising: an etchant solution contains a tetraalkylammonium hydroxide, preferably tetramethylammonium hydroxide (TMAH); a complexing agent, such as an ammonium halide, especially  ammonium fluoride; and an inhibitors in the form of alcohols of the formula R-CH.sub.2 -OH may be added to the etchant mixture, where R represents hydrogen or an alkyl group such as a methyl, ethyl or propyl group (col.6, lines 34-62); and such alcohols comprises propyl alcohol (propanol). 
Findler et al fail to disclose the claimed “ionic strength enhancer” comprises the specified ionic enhancer, such as Li+, Na+, K+, Mg2+-------- as listed in the claim 1, having an ionic strength value is greater than 10-3 M.
However, in the same field of endeavor, Li et al disclose an alkaline etching composition comprises tetramethyl ammonium hydroxide, a buffering agent of sodium carbonate (Na.sub.2CO.sub.3) and sodium bicarbonate (NaHCO.sub.3) [0050]; and aforesaid sodium carbonate or sodium bicarbonate easily reads on the claimed “ionic strength enhancer” because they include Na+ and CO3- or HCO3-.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Li et al’s teaching of introducing a buffering agent of sodium carbonate (Na.sub.2CO.sub.3) and sodium bicarbonate (NaHCO.sub.3) into Findler et al’s teaching for efficiently adjusting the pH of the etching solution as taught by Li et al.	
The modified teaching above and Li et al also disclose that the buffering agent (sodium carbonate or sodium bicarbonate) is used in the aqueous alkaline etching solution in amounts of up to 100 wt % to control pH value, based on the total weight of the aqueous alkaline etching solution [0028]; But fails to disclose the ionic strength value is greater than 10-3 M.
However, aforesaid teaching of LI et al overlaps the claimed broad range of the greater than 10-3 M.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claims 14-17, see the modified teaching above, specifically,
Findler et al also disclose that ammonium ions can be added into the etching solution and such ammonium ions may be provided in the form of ammonium salt compounds, particularly ammonium chlorides. Halide compounds may also be added to the etchant mixture as wetting agents, as for example NH.sub.4 F or NH.sub.4 Cl (col.6, lines 55-62); and aforesaid teaching easily reads on the claimed ionic strength enhancer comprises fluride (F-) ion; and the chloride (Cl-) ion and NH4+ ion.
With regards to claims 6 and 20, Findler et al may not explicitly disclose that the alcohol is isopropanol but the disclosed propanol and isopropanol are positional isomers.
However, positional isomers are not deemed patentably distinct absent evidence of superior or unexpected properties. See In re Crounse, 150 USPQ 554; In re Norris 84 USPQ 458; In re Finely 81 USPQ 383 and 387; Ex parte Engelhardt, 208 USPQ 343; Ex parte Henkel, 130 USPQ 474, regarding positional isomers.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findler et al (US 5,071,510) in view of Li et al (US 2014/0193945) as applied to claim 1 above, and further in view of Miller (US 2003/0124462).
Modified Findler et al disclose above except the specific solvents with regards ot claims 4 and 5.
However, Miller appears to disclose a composition comprises super-critical carbon dioxide is advantageous as a co-solvent solution because it has minimal surface tension effects; and a verity of solvent, like acetone can be added I order to reduce swelling effects to the layer needs to be etch or remove [0054].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Miller’s teaching of introducing various solvent with the advantage of efficient removal without swelling effect into the modified Findler et al’s teaching for the advantages as taught by Miller.	

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findler et al (US 5,071,510) in view of Li et al (US 2014/0193945) as applied to claims 1 and 14 above, and further in view of Yaguchi et al (US 2011/0059619).
Modified Findler et al disclose above but fail to disclose the etchant comprises HCl or ammonia.
However, in the same field of endeavor, Yaguchi et al teach that as the alkali based etching liquid, besides the aqueous solution of KOH or TMAH, an aqueous solution of sodium hydroxide (NaOH), ammonia, hydrazine, etc. is used [0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yaguchi et al’s teaching of using ammonia besides the TMAH into the modified Findler et et al’s teaching because they are functionally equivalent or typical etchant as taught by Yaguchi et al.	
Further, it would have been a simple substitution of known materials for predictable result.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713